Exhibit 10.2

Amended and Restated September 21, 2006

BURLINGTON NORTHERN SANTA FE

1999 STOCK INCENTIVE PLAN

SECTION 1

STATEMENT OF PURPOSE

1.1. The BURLINGTON NORTHERN SANTA FE 1999 STOCK INCENTIVE PLAN (the “Plan”) has
been established by BURLINGTON NORTHERN SANTA FE CORPORATION (the “Company”) to:

 

  (a) attract and retain executive, managerial and other salaried employees;

 

  (b) motivate participating employees, by means of appropriate incentives, to
achieve long-range goals;

 

  (c) provide incentive compensation opportunities that are competitive with
those of other major corporations; and

 

  (d) further identify a Participant’s interests with those of the Company’s
other stockholders through compensation that is based on the Company’s common
stock;

and thereby promote long-term financial interest of the Company and the Related
Companies, including the growth in value of the Company’s equity and enhancement
of long-term stockholder return.

SECTION 2

DEFINITIONS

2.1. Unless the context indicates otherwise, the following terms shall have the
meanings set forth below:

 

  (a) Award. The term “Award” shall mean any award or benefit granted to any
Participant under the Plan, including, without limitation, the grant of Options,
Restricted Stock, Restricted Stock Units, Performance Stock, Achievement Award
Stock, or Stock acquired through purchase under Section 10.

 

  (b) Board. The term “Board” shall mean the Board of Directors of the Company.

 

  (c) Cause. The term “Cause” shall mean (a) the willful and continued failure
by the Participant to substantially perform his or her duties with the Company
(other than any such failure resulting from his or her incapacity due to
physical or mental illness), or (b) the willful engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company.

 

  (d) Change in Control. A “Change in Control” shall be deemed to have occurred
if



--------------------------------------------------------------------------------

  (1) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities;

 

  (2) during any period of two consecutive years (not including any period prior
to the effective date of this provision), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this definition)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds ( 2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof;

 

  (3) the stockholders of the Company approve a merger or consolidation of the
Company with any other company other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 80% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities; or

 

  (4)

the stockholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets. For purposes of this clause
(4), the term “the sale or disposition by the Company of all or substantially
all of the Company’s assets” shall mean a sale or other disposition transaction
or series of related transactions involving assets of the company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefor or by another objective method in a case where there is no readily
ascertainable purchase price) constitutes more than two-thirds of the fair
market value of the Company (as hereinafter defined). For purposes of the
preceding sentence, the “fair market value of the Company” shall be the
aggregate market value of the outstanding shares of Stock (on a fully diluted

 

2



--------------------------------------------------------------------------------

 

basis) plus the aggregate market value of the Company’s other outstanding equity
securities (excluding employee stock options). The aggregate market value of the
shares of Stock (on a fully diluted basis) outstanding on the date of the
execution and delivery of a definitive agreement with respect to the transaction
or series of related transactions (the “Transaction Date”) shall be determined
by the average closing price of the shares of Stock for the ten trading days
immediately preceding the Transaction Date. The aggregate market value of any
other equity securities of the Company shall be determined in a manner similar
to that prescribed in the immediately preceding sentence for determining the
aggregate market value of the shares of Stock.

 

  (e) Code. The term “Code” means the Internal Revenue Code of 1986, as amended.
A reference to any provision of the Code shall include reference to any
successor provision of the Code.

 

  (f) Date of Termination. A Participant’s “Date of Termination” shall be the
date on which his or her employment with all Employers and Related Companies
terminates for any reason; provided that a Date of Termination shall not be
deemed to occur by reason of a transfer of the Participant between the Company
and a Related Company (including Employers) or between two Related Companies
(including Employers); and further provided that unless agreed otherwise by the
Participant, a Participant’s employment shall not be considered terminated while
the Participant is on a military leave, sick leave or other bona fide leave of
absence from an Employer or a Related Company where the Employee may return to
service and which is approved by the Participant’s employer, except that the
leave shall be deemed to end on the earlier of (i) the six-month anniversary of
the commencement of the leave (or, if later, the termination of the
Participant’s right to reemployment with the Employers and Related Companies
provided either by statute or by contract); or (ii) the date on which the leave
in fact ends without the individual returning to active employment with the
Employers and Related Companies.

 

  (g) Disability. Except as otherwise provided by the Committee, a Participant
shall be considered to have a “Disability” during the period in which he or she
is unable, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the
discretion of the Committee, is expected to have a duration of not less than 120
days.

 

  (h) Employee. The term “Employee” shall mean a person with an employment
relationship with the Company or a Related Company.

 

  (i) Employer. The Company and each Related Company which, with the consent of
the Company, participates in the Plan for the benefit of its eligible employees
are referred to collectively as the “Employers” and individually as an
“Employer.”

 

  (j)

Fair Market Value. The “Fair Market Value” of the Stock shall be the mean
between the highest and lowest quoted sales prices of a share of Common Stock on
the New York Stock Exchange Composite Transaction Report; provided, that if
there were no sales on the valuation date but there were sales on dates within a
reasonable

 

3



--------------------------------------------------------------------------------

 

period both before and after the valuation date, the Fair Market Value is the
weighted average of the means between the highest and lowest sales on the
nearest date before and the nearest date after the valuation date. The average
is to be weighed inversely by the respective numbers of trading days between the
selling dates and the valuation date and shall be determined in good faith by
the Committee. In any event the determination of “Fair Market Value” shall be
consistent with the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iv)(A).

 

  (k) Immediate Family. With respect to a particular Participant, the term
“Immediate Family” shall mean the Participant’s spouse, children, stepchildren,
adoptive relationships, sisters, brothers and grandchildren.

 

  (l) Option. The term “Option” shall mean any Incentive Stock Option or
Non-Qualified Stock Option granted under the Plan.

 

  (m) Participant. The term “Participant” means an Employee who has been granted
an award under the Plan.

 

  (n) Performance-Based Compensation. The term “Performance-Based Compensation”
shall have the meaning ascribed to it in section 162(m)(4)(C) of the Code.

 

  (o) Performance Period. The term “Performance Period” shall mean the period
over which applicable performance is to be measured, provided that such period
shall not be less than one year.

 

  (p) Qualified Retirement Plan. The term “Qualified Retirement Plan” means any
plan of the Company or a Related Company that is intended to be qualified under
section 401(a) of the Code.

 

  (q) Related Company. The term “Related Company” means any company during any
period in which it is a “subsidiary corporation” (as that term is defined in
Code section 424(f)) with respect to the Company.

 

  (r) Restricted Period. The term “Restricted Period” shall mean the period of
time for which Restricted Stock is subject to forfeiture pursuant to the Plan or
during which Options are not exercisable.

 

  (s) Retirement. “Retirement” of a Participant shall mean the occurrence of a
Participant’s Date of Termination under circumstances that constitute a
retirement with immediate eligibility for benefits under Article 6 or Article 7
of the Burlington Northern Santa Fe Retirement Plan, or under the terms of the
Qualified Retirement Plan of an Employer or Related Company that is extended to
the Participant immediately prior to the Participant’s Date of Termination or,
if no such plan is extended to the Participant on his or her Date of
Termination, under the terms of any applicable retirement policy of the
Participant’s employer.

 

  (t) SEC. “SEC” shall mean the United States Securities and Exchange
Commission.

 

  (u) Stock. The term “Stock” shall mean shares of common stock of the Company,
par value $0.01 per share.

 

4



--------------------------------------------------------------------------------

SECTION 3

ELIGIBILITY

3.1. The Compensation and Development Committee of the Board (“Committee”) shall
determine and designate from time to time, from among the salaried, full-time
officers and employees of the Employers those Employees who will be granted one
or more awards under the Plan, and from among the salaried and non-salaried
full- or part-time non-officer employees of an Employer those Employees who will
be granted Achievement Award Stock under Section 11 of the Plan.

SECTION 4

OPERATION AND ADMINISTRATION

4.1. Subject to the approval of the stockholders of the Company at the Company’s
2006 annual meeting of the stockholders, the Plan, as amended and restated,
shall be effective as of the date of such approval (“Effective Date”), provided
however, that any awards made under the Plan, as amended and restated, other
than awards that can be made under the Plan prior to amendments to be approved
at the 2006 annual meeting of the stockholders and that are made prior to
approval by stockholders, shall be contingent on approval of the Plan, as
amended and restated, by stockholders of the Company and all dividends on such
Awards shall be held by the Company and paid only upon such approval and all
other rights of a Participant in connection with such an Award shall not be
effective until such approval is obtained. The Plan will terminate (except with
respect to then outstanding awards) on April 21, 2014, or, if shareholders
approve the Plan, as amended and restated, at the 2006 annual meeting of
stockholders, ten years from the date of such approval, provided however, that
no Incentive Stock Options may be granted under the Plan on a date that is more
than ten years from the Effective Date or, if earlier, the date the Plan is
adopted by the Board.

4.2. The Plan shall be administered by the Committee which shall be selected by
the Board in accordance with the charter of the Committee adopted by the Board.
The authority to manage and control the operation and administration of the Plan
is subject to the following:

 

  (a) Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select Employees to receive Awards, to determine the
time or times of receipt, to determine the types of Awards and the number of
shares covered by the Awards, to establish the terms, conditions, performance
criteria, restrictions, and other provisions of such Awards, and to cancel or
suspend Awards. In making such Award determinations, the Committee may take into
account the nature of services rendered by the respective Employee, his or her
present and potential contribution to the Company’s success, and such other
factors as the Committee deems relevant.

 

  (b)

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which Awards under the Plan will be
structured to conform to the requirements applicable to Performance-Based
Compensation as described in Code section 162(m), and to take such action,
establish such procedures,

 

5



--------------------------------------------------------------------------------

 

and impose such restrictions at the time such awards are granted as the
Committee determines to be necessary or appropriate to conform to such
requirements.

 

  (c) The Committee will have the authority and discretion to interpret the
Plan, to establish, amend, and rescind any rules relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

 

  (d) Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding on all persons.

 

  (e) Except as otherwise expressly provided in the Plan, where the Committee is
authorized to make a determination with respect to any Award, such determination
shall be made at the time the Award is granted; except that the Committee may
reserve the authority to have such determination made by the Committee in the
future (but only if such reservation is either made at the time the Award is
granted and is stated in the Agreement reflecting the Award or, if the Agreement
does not address the issue, is provided in the Plan);

 

  (f) Except to the extent prohibited by applicable law or the rules of any
stock exchange, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and other than in
respect to eligibility, times of Awards, and terms, conditions, performance
criteria, restrictions and other provisions of Awards, and except as otherwise
provided by the Committee from time to time, the Committee delegates its
responsibilities and powers to the Vice President-Human Resources or his or her
successor. Any such allocation or delegation may be revoked by the Committee at
any time.

 

  (g) No member or authorized delegate of the Committee shall be liable to any
person for any action taken or omitted in connection with the administration of
the Plan unless attributable to his or her own fraud or willful misconduct; nor
shall the Employers be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director or
employee of the Employers. The Committee, the individual members thereof, and
persons acting as the authorized delegates of the committee under the plan,
shall be indemnified by the Employers (to the maximum extent permitted by law)
against any and all liabilities, losses, costs and expenses (including legal
fees and expenses) of whatsoever kind and nature which may be imposed on,
incurred by or asserted against the Committee or its members or authorized
delegates by reason of the performance of a Committee function if the Committee
or its members or authorized delegates did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises. This indemnification shall not duplicate but may supplement any
coverage available under any applicable by-law, contract or insurance.

 

6



--------------------------------------------------------------------------------

4.3. Notwithstanding any other provision of the Plan to the contrary, no
Participant shall receive any Award of an Option under the Plan to the extent
that the sum of:

 

  (a) the number of shares of Stock subject to such Award;

 

  (b) the number of shares of Stock subject to all other prior Awards of Options
under the Plan during the one-year period ending on the date of the Award; and

 

  (c) the number of shares of Stock subject to all other prior stock options
granted to the Participant under other plans or arrangements of the Employers
and Related Companies during the one-year period ending on the date of the
Award;

would exceed the Participant’s Individual Limit under the Plan. The
determination made under the foregoing provisions of this subsection 4.3 shall
be based on the shares subject to the awards at the time of grant, regardless of
when the awards become exercisable. Subject to the provisions of Section 13, a
Participant’s “Individual Limit” shall be 1,000,000 shares per calendar year.

4.4. To the extent that the Committee determines that it is necessary or
desirable to conform any Awards under the Plan with the requirements applicable
to “Performance-Based Compensation,” as that term is used in Code section
162(m)(4)(C), it may, at or prior to the time an Award is granted, take such
steps and impose such restrictions with respect to such Award as it determines
to be necessary to satisfy such requirements. To the extent that it is necessary
to establish performance goals for a particular performance period, those goals
will be based on one or more of the following business criteria: net income,
earnings per share, debt reduction, safety, on-time train performance, return on
investment, operating ratio, cash flow, return on assets, stockholders’ return,
revenue, customer satisfaction, and return on equity. If the Committee
establishes performance goals for a performance period relating to one or more
of these business criteria, the Committee may determine to approve a payment for
that particular performance period upon attainment of the performance goal
relating to any one or more of such criteria.

4.5. To the extent that the Plan and the Awards under the Plan are subject to
the rules applicable to nonqualified deferred compensation plans under section
409A of the Code, such portion of the Plan and such awards are not intended to
result in acceleration of income recognition or imposition of penalty taxes by
reason of section 409A, and the terms of such portion of the Plan and such
awards shall be interpreted in a manner (and such portion of the Plan and such
awards will be amended to the extent determined necessary or appropriate by the
Committee) to avoid such acceleration and penalties.

SECTION 5

SHARES AVAILABLE UNDER THE PLAN

5.1. The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or treasury shares acquired by
the Company, including shares purchased in open market or in private
transactions. Subject to the provisions of Section 13, the total number of
shares of Stock available for grant of Awards shall not exceed fifty-three
million (53,000,000) shares of Stock. Except as otherwise provided herein, any
shares subject to an Award which for any reason expires or is terminated without
issuance of shares

 

7



--------------------------------------------------------------------------------

(whether or not cash or other consideration is paid to a Participant in respect
to such Award) shall again be available under the Plan. Shares tendered by a
Participant in full or partial payment to the Company upon exercise of an Option
granted under the Plan or shares withheld by, or otherwise remitted to, the
Company to satisfy a Participant’s tax withholding obligation in respect to any
award shall not become available for issuance under the Plan.

SECTION 6

OPTIONS

6.1. The grant of an “Option” under this Section 6 entitles the Participant to
purchase shares of Stock at a price fixed at the time the Option is granted, or
at a price determined under a method established at the time the Option is
granted, subject to the terms of this Section 6. Options granted under this
section may be either Incentive Stock Options or Non-Qualified Stock Options,
and subject to Sections 12 and 17, shall not be exercisable for six months from
date of grant, as determined in the discretion of the Committee. An “Incentive
Stock Option” is an Option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in section 422(b) of the
Code. A “Non-Qualified Stock Option” is an Option that is not intended to be an
“incentive stock option” as that term is described in section 422(b) of the
Code.

6.2. The Committee shall designate the Participants to whom Options are to be
granted under this Section 6 and shall determine the number of shares of Stock
to be subject to each such Option. To the extent that the aggregate fair market
value of Stock with respect to which Incentive Stock Options are exercisable for
the first time by any individual during any calendar year (under all plans of
the Company and all Related Companies) exceeds $100,000, such options shall be
treated as Non-Qualified Stock Options, to the extent required by section 422 of
the Code.

6.3. The determination of the purchase price of a share of Stock under each
Option and the payment of the purchase price of a share of Stock under each
Option shall be subject to the following:

 

  (a) The purchase price of an Option shall be established by the Committee or
shall be determined by a method established by the Committee at the time the
Option is granted; provided, however, that in no event shall such price be less
than Fair Market Value on the date of the grant.

 

  (b) Subject to the following provisions of this subsection 6.3, the full
purchase price of each share of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise and, as soon as practicable
thereafter, a certificate representing the shares so purchased shall be
delivered to the person entitled thereto.

 

  (c) The purchase price of an Option shall be payable in cash or in shares of
Stock (valued at Fair Market Value as of the day of exercise).

 

  (d) A Participant may elect to pay the purchase price upon the exercise of an
Option through a cashless exercise arrangement as may be established by the
Company.

 

8



--------------------------------------------------------------------------------

  (e) Except for either adjustments pursuant to Section 13 of the Plan (relating
to the adjustments to shares), or reductions of the purchase price approved by
the Company’s stockholders, and subject to any applicable restrictions imposed
by section 409A of the Code, the purchase price for any outstanding Option may
not be decreased after the date of grant nor may an outstanding Option granted
under the Plan be surrendered to the Company as consideration for the grant of a
replacement Option with a lower purchase price.

6.4. Except as otherwise expressly provided in the Plan, the terms and
conditions relating to the exercise of an Option shall be established by the
Committee, and may include, without limitation, conditions relating to
completion of a specified period of service, achievement of performance
standards prior to exercise of the Option, or achievement of Stock ownership
objectives by the Participant. No Option may be exercised by a Participant after
the expiration date applicable to that Option.

6.5. The exercise period of any Option shall be determined by the Committee and
shall not extend more than ten years after the Date of Grant.

6.6. In the event the Participant exercises an Option granted before
February 28, 2005, under this Plan or a predecessor plan of the Company or a
Related Company and pays all or a portion of the purchase price in Common Stock,
in the manner permitted by subsection 6.3, such Participant, pursuant to the
exercise of Committee discretion at the time the Option is exercised or to the
extent previously authorized by the Committee, may be issued a new Option to
purchase additional shares of Stock equal to the number of shares of Stock
surrendered to the Company in such payment. Such new Option shall have an
exercise price equal to the Fair Market Value per share on the date such new
Option is granted, shall first be exercisable six months from the date of grant
of the new Option and shall have an expiration date on the same date as the
expiration date of the original Option so exercised by payment of the purchase
price in shares of Stock. No new Option shall be granted pursuant to this
subsection 6.6 in connection with the exercise of any Option granted on or after
February 28, 2005.

SECTION 7

RESTRICTED STOCK

7.1. Subject to the terms of this Section 7, Restricted Stock Awards under the
Plan are grants of Stock to Participants, the vesting of which is subject to
certain conditions established by the Committee, with some or all of those
conditions relating to events (such as performance or continued employment)
occurring after the date of grant, provided however that to the extent that
vesting of a Restricted Stock Award is contingent on continued employment, then
(i) the required employment period shall not be less than three years following
the grant of the Award unless the Award is being granted in replacement of a
previously granted award under the Plan or another plan and, as of the date of
the replacement, the required employment period for the replacement grant is not
less than the remaining required employment period under the grant that is being
replaced, and (ii) the grant may provide for equal, annual, pro-rata vesting
during the employment period.

7.2. The Committee shall designate the Participants to whom Restricted Stock is
to be granted, and the number of shares of Stock that are subject to each such
Award. The maximum number of shares of Stock that may be issued in

 

9



--------------------------------------------------------------------------------

conjunction with awards granted under Sections 7, 8 and 9 of the Plan shall be
twenty-three million shares. The Award of shares under this Section 7 may, but
need not, be made in conjunction with a cash-based incentive compensation
program maintained by the Company, and may, but need not, be in lieu of cash
otherwise awardable under such program, provided, however, that one million of
the shares remaining to be granted under Sections 7, 8 and 9 of the Plan as of
April 18, 2002, shall only be used for Awards of shares of Performance-Based
Restricted Stock, performance-based Restricted Stock Units or Performance Stock
or in lieu of cash otherwise awardable under such program.

7.3. Shares of Restricted Stock granted to Participants under the Plan shall be
subject to the following terms and conditions:

 

  (a) Except as otherwise hereinafter provided, Restricted Stock granted to
Participants may not be sold, assigned, transferred, pledged or otherwise
encumbered during the Restricted Period. Except for such restrictions, the
Participant as owner of such shares shall have all the rights of a stockholder,
including but not limited to the right to vote such shares and, except as
otherwise provided by the Committee or as otherwise provided by the Plan, the
right to receive all dividends paid on such shares.

 

  (b) Each certificate issued in respect of shares of Restricted Stock granted
under the Plan shall be registered in the name of the Participant and, at the
discretion of the Committee, each such certificate may be deposited with the
Company with a stock power endorsed in blank or in a bank designated by the
Committee.

 

  (c) The Committee may award Performance-Based Restricted Stock, which shall be
Restricted Stock that becomes vested (or for which vesting is accelerated) upon
the achievement of performance goals established by the Committee. The Committee
may specify the number of shares that will vest upon achievement of different
levels of performance. Except as otherwise provided by the Committee,
achievement of maximum targets during the Performance Period shall result in the
Participant’s receipt of the full Performance-Based Restricted Stock Award. For
achievement of the minimum target but less than the maximum target the Committee
may establish a portion of the Award which the Participant is entitled to
receive.

 

  (d) Except as otherwise provided by the Committee, any Restricted Stock which
is not earned by the end of a Performance Period shall be forfeited. If a
Participant’s Date of Termination occurs during a Performance Period with
respect to any Restricted Stock subject to a Performance Period granted to him
or her, the Committee may determine that the Participant will be entitled to
settlement of all or any portion of the Restricted Stock subject to a
Performance Period as to which he or she would otherwise be eligible or make
such other adjustments as the Committee, in its sole discretion, deems
desirable. Subject to the limitations of the Plan and the Award of Restricted
Stock, upon the vesting of Restricted Stock, such Restricted Stock will be
transferred free of all restrictions to a Participant (or his or her legal
representative, beneficiary or heir).

 

10



--------------------------------------------------------------------------------

SECTION 8

RESTRICTED STOCK UNITS

8.1. Subject to the terms of this Section 8, a Restricted Stock Unit entitles a
Participant to receive shares for the units at the end of a Restricted Period to
the extent provided by the Award with the vesting of such units to be contingent
upon such conditions as may be established by the Committee (such as continued
employment which, when required, shall be not less than three years (although
the grant may provide for equal, annual, pro-rata vesting during that period),
or satisfaction of performance criteria). The Award of Restricted Stock Units
under this Section 8 may, but need not, be made in conjunction with a cash-based
incentive compensation program maintained by the Company, and may, but need not,
be in lieu of cash otherwise awardable under such program, provided, however,
that one million of the shares remaining to be granted under Sections 7, 8 and 9
of the Plan as of April 18, 2002, shall only be used for Awards of shares of
Performance-Based Restricted Stock, performance-based Restricted Stock Units or
Performance Stock or in lieu of cash otherwise awardable under such program.

8.2. The Committee shall designate the Participants to whom Restricted Stock
Units shall be granted and the number of units that are subject to each such
Award. The maximum number of shares of Stock that may be issued in conjunction
with awards granted under Sections 7, 8 and 9 of the Plan shall be twenty-three
million shares. During any period in which units are outstanding and have not
been settled in stock, the Participant shall not have the rights of a
stockholder, but shall have the right to receive a payment from the Company in
lieu of a dividend in an amount equal to such dividends and at such times as
dividends would otherwise be paid.

8.3. If a Participant’s Date of Termination occurs during a Restricted Period
with respect to any Restricted Stock Units granted to him or her, the Committee
may determine that the Participant will be entitled to settlement of all or any
portion of the Restricted Stock Units as to which he or she would otherwise be
eligible or make such other adjustments as the Committee, in its sole
discretion, deems desirable.

SECTION 9

PERFORMANCE STOCK

9.1. Subject to the terms of this Section 9, a Performance Stock Award provides
for the distribution of Stock to a Participant upon the achievement of
performance objectives established by the Committee. For purposes of the Plan,
the “Performance Period” with respect to any Award shall be the period over
which the applicable performance is to be measured.

9.2. The Committee shall designate the Participants to whom Performance Stock
Awards are to be granted, and the number of shares of Stock that are subject to
each such Award. The maximum number of shares of Stock that may be issued in
conjunction with awards granted under Sections 7, 8 and 9 of the Plan shall be
twenty-three million shares. The Award of shares under this Section 9 may, but
need not, be made in conjunction with a cash-based incentive compensation
program maintained by the Company, and may, but need not, be in lieu of cash
otherwise awardable under such program, provided, however, that one million of
the shares remaining to be granted under Sections 7, 8 and 9 of the Plan as of
April 18, 2002, shall only be used for Awards of shares of Performance-Based
Restricted Stock,

 

11



--------------------------------------------------------------------------------

performance-based Restricted Stock Units or Performance Stock or in lieu of cash
otherwise awardable under such program.

9.3. If a Participant’s Date of Termination occurs during a Performance Period
with respect to any Performance Stock granted to him or her, the Committee may
determine that the Participant will be entitled to settlement of all or any
portion of the Performance Stock as to which he or she would otherwise be
eligible or make such other adjustments as the Committee, in its sole
discretion, deems desirable.

SECTION 10

STOCK PURCHASE PROGRAM

10.1. The Committee may, from time to time, establish one or more programs under
which Participants will be permitted to purchase shares of Stock under the Plan,
and shall designate the Participants eligible to participate under such Stock
purchase programs. The purchase price for shares of Stock available under such
programs, and other terms and conditions of such programs, shall be established
by the Committee. The purchase price may not be less than 85% of the Fair Market
Value of the Stock at the time of purchase (or, in the Committee’s discretion,
the average Stock value over a period determined by the Committee), and the
purchase price may not be less than par value. Issuances under the Stock
purchase programs authorized under this Section 10.1 shall not exceed a
cumulative total of 400,000 shares subsequent to April 17, 2002.

10.2. The Committee may impose such restrictions with respect to shares
purchased under this section, as the Committee determines to be appropriate.
Such restrictions may include, without limitation, restrictions of the type that
may be imposed with respect to Restricted Stock under Section 7.

SECTION 11

ACHIEVEMENT AWARD STOCK

11.1. Subject to the eligibility provisions of Section 3, the Committee may
determine and designate from time to time from among the eligible employees of
an Employer those Employees who will be granted Achievement Award Stock. Such
Employees shall be those Employees who are recognized for specific and unique
achievements that exceed normal expectations for the job.

11.2. Stock granted under this Section 11 shall consist of shares of Company
common stock, which shall not be subject to a vesting period. The total number
of shares of Stock to be awarded under this Section 11 shall not exceed 50,000
shares, and in any calendar year no Employee may be granted more than 25 shares
of Stock (or such other number as the Committee may determine) under this
Section 11, and such Stock shall be granted in lieu of a cash payment equal to
no more than 25 (or such other number as the Committee may determine) times the
Fair Market Value of one share of Company common Stock on the Date of Grant.

SECTION 12

TERMINATION OF EMPLOYMENT

12.1. If a Participant’s Date of Termination occurs for any reason other than
death, Disability, Retirement, or by reason of the Participant’s employment
being

 

12



--------------------------------------------------------------------------------

terminated by the Participant’s employer for any reason other than Cause, all
outstanding Awards shall be forfeited.

12.2. If a Participant’s Date of Termination occurs by reason of death, all
Options outstanding immediately prior to the Participant’s Date of Termination
shall immediately become exercisable and all restrictions on Restricted Stock,
Restricted Stock Units, Performance Stock and shares purchased under the Stock
Purchase Program outstanding immediately prior to the Participant’s Date of
Termination shall lapse.

12.3. If a Participant’s Date of Termination occurs by reason of Disability or
Retirement, the Restricted Period shall lapse on a proportion of any Awards
outstanding immediately prior to the Participant’s Date of Termination (except
that to the extent an Award of Restricted Stock, Restricted Stock Units or
Performance Stock is subject to a Performance Period, such proportion of the
Award shall remain subject to the same terms and conditions for vesting as were
in effect prior to termination). The proportion of an Award upon which the
Restricted Period shall lapse shall be a fraction, the denominator of which is
the total number of months of any Restricted Period applicable to an Award and
the numerator of which is the number of months of such Restricted Period which
elapsed prior to the Date of Termination.

12.4. If a Participant’s Date of Termination occurs by reason of the
Participant’s employment being terminated by the Participant’s employer for any
reason other than for Cause, the Restricted Period shall lapse on a proportion
of any outstanding Awards (except that to the extent an Award of Restricted
Stock, Restricted Stock Units or Performance Stock is subject to a Performance
Period, such proportion of the Award shall remain subject to the same terms and
conditions for vesting as were in effect prior to termination). The proportion
of an Award upon which the Restricted Period shall lapse shall be a fraction,
the denominator of which is the total number of months of any Restricted Period
applicable to an Award and the numerator of which is the number of months of
such Restricted Period which elapsed prior to the Date of Termination.

12.5. Non-Qualified Stock Options which are exercisable at the time of (or
become exercisable by reason of) the Participant’s death, Disability,
Retirement, or other termination of employment by the Participant’s employer for
reasons other than Cause shall expire on the expiration date set forth in the
award or, if earlier, five years after the Date of Termination, if the
Participant’s termination occurs because of death, Disability, or Retirement or
if the Participant’s employment is terminated by the Participant’s employer for
reasons other than Cause.

Incentive Stock Options which are exercisable at the time of (or become
exercisable by reason of) the Participant’s death, Disability, Retirement, or
other termination of employment by the Participant’s employer for reasons other
than Cause and not exercised prior to the Date of Termination shall be treated
as Non-Qualified Stock Options on the day following the Date of Termination and
shall expire on the expiration date set forth in the award or, if earlier, five
years after the Date of Termination, if the Participant’s termination occurs
because of death, Disability, or Retirement or if the Participant’s employment
is terminated by the Participant’s employer for reasons other than Cause.

 

13



--------------------------------------------------------------------------------

12.6. Notwithstanding any other provision of this Section 12 to the contrary, if
a Participant’s employment is terminated by the Participant’s employer for
reasons other than Cause in connection with and after a Change in Control:

 

  (a) All Options outstanding on the Participant’s Date of Termination shall
become exercisable (to the extent not already exercisable) on the Participant’s
Date of Termination, provided that this paragraph (a) shall apply only to
options that were held by the Participant on the date of a Change in Control.

 

  (b) Any restrictions shall lapse on awards of Restricted Stock and Restricted
Stock Units, including without limitation performance-based Restricted Stock and
performance-based Restricted Stock Units, that are outstanding on the
Participant’s Date of Termination, and such Awards shall be fully vested as if
all performance objectives have been attained (provided that this paragraph
(b) shall apply only to Restricted Stock and Restricted Stock Units that were
held by the Participant on the date of the Change in Control, and further
provided that this paragraph (b) shall not apply to Performance Stock).

 

  (c) Any Performance Stock awards held by a Participant on the date of a Change
in Control shall vest to the extent provided by the terms in the applicable
Performance Stock Award Agreement.

For purposes of this Section 12.6, a Participant will be treated as having been
terminated by the Participant’s employer for reasons other than Cause if the
Participant resigns within 60 days of being notified by the Participant’s
employer in writing that any of the actions described in the following
paragraphs (i), (ii), or (iii) will apply to him or her (but only if the
applicable action described in paragraphs (i), (ii), or (iii) is taken in
connection with and after the Change in Control).

 

  (i) The relocation of the Participant’s base of operations for the Company or
Related Company to a place that is 50 miles farther from his or her residence
immediately prior to the Change in Control than the distance from such residence
to the Participant’s former base of operations for the Company or Related
Company.

 

  (ii) The Participant’s salary rate is reduced to a level that is less than 85%
of the Participant’s salary level immediately prior to the Change in Control.

 

  (iii) The aggregate value of a Participant’s (A) annual salary rate at the
time of termination, (B) bonus opportunity for the year in which the Date of
Termination occurs, and (C) the value of the long-term incentive compensation
awards for the year in which the Date of Termination occurs, is less than 85% of
the aggregate value of a Participant’s salary rate, bonus opportunity and
long-term incentive awards for the year ending prior to the year in which the
Change in Control occurs (with all such values to be determined by the
Committee).

 

14



--------------------------------------------------------------------------------

However, if the reduction in compensation described in paragraph (ii) or
(iii) is consistent with a broad-based company reduction in compensation by the
Participant’s employer (as determined by the Committee), the reduction will not
be a basis for treating the Participant as having been terminated by the
Participant’s employer for reasons other than Cause, and the reduction shall be
disregarded for purposes of paragraph (ii) and (iii).

12.7. Except to the extent the Committee shall otherwise determine, if as a
result of a sale or other transaction, a Participant’s employer ceases to be a
Related Company (and the Participant’s employer is or becomes an entity that is
separate from the Company), the occurrence of such transaction shall be treated
as the Participant’s Date of Termination caused by the Participant being
discharged by the Employer other than for Cause.

12.8. Notwithstanding the foregoing provisions of this section, the Committee
may, with respect to any Awards of a Participant (or portion thereof) that are
outstanding immediately prior to the Participant’s Date of Termination,
determine that a Participant’s Date of Termination will not result in forfeiture
or other termination of the Award.

SECTION 13

ADJUSTMENTS TO SHARES

13.1. If the Company shall effect a reorganization, merger, or consolidation, or
similar event or effect any subdivision or consolidation of shares of Stock or
other capital readjustment, payment of stock dividend, stock split, spin-off,
combination of shares or recapitalization or other increase or reduction of the
number of shares of Stock outstanding without receiving compensation therefor in
money, services or property, then the Committee shall adjust equitably and
proportionally (1) the number of shares of Stock available under the Plan;
(ii) the number of shares available under any individual or other limits;
(iii) the number of shares of Stock subject to outstanding Awards; and (iv) the
per-share price under any outstanding Award to the extent that the Participant
is required to pay a purchase price per share with respect to the Award.

SECTION 14

TRANSFERABILITY OF AWARDS

14.1. Awards under the Plan are not transferable except as designated by the
Participant by will or by the laws of descent and distribution. To the extent
that the Participant who receives an Award under the Plan has the right to
exercise such Award, the Award may be exercised during the lifetime of the
Participant only by the Participant. Notwithstanding the foregoing provisions of
this Section 14, the Committee may permit Awards under the Plan (other than an
Incentive Stock Option) to be transferred by a Participant for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of a Participant’s Immediate Family or to
a Family Partnership for members of the Immediate Family), subject to such
limits as the Committee may establish, and the transferee shall remain subject
to all of the terms and conditions applicable to such Award prior to such
transfer.

 

15



--------------------------------------------------------------------------------

SECTION 15

AWARD AGREEMENT

15.1. Each employee granted an Award pursuant to the Plan shall execute an Award
Agreement which signifies in writing, electronically or by such other means as
the Company may designate, the offer of the Award by the Company and the
acceptance of the Award by the employee in accordance with the terms of the
Award and the provisions of the Plan. Each Award Agreement shall reflect the
terms and conditions of the Award. In the event of a disagreement between the
individual Award Agreement and the Plan or the Compensation and Development
Committee resolution, the Plan or the resolution will govern. Participation in
the Plan shall confer no rights to continued employment with the Company nor
shall it restrict the right of the Company to terminate a Participant’s
employment at any time.

SECTION 16

TAX WITHHOLDING

16.1. All Awards and other payments under the Plan are subject to withholding of
all applicable taxes, which withholding obligations shall be satisfied (without
regard to whether the Participant has transferred an Award under the Plan) by a
cash remittance, or with the consent of the Committee, through the surrender of
shares of Stock which the Participant owns or to which the Participant is
otherwise entitled under the Plan pursuant to an irrevocable election submitted
by the Participant to the Company at the office designated for such purpose,
provided that if shares are used for awards granted on or after July 1, 2000,
shares from the Stock Awards may be used only in an amount equal to the minimum
applicable tax withholding rate as established by the Internal Revenue Code and
relevant state or local tax authorities, and any additional amount due must be
satisfied by use of attestation of ownership of other shares. The number of
shares of Stock needed to be submitted in payment of the taxes shall be
determined using the Fair Market Value as of the applicable tax date rounding
down to the nearest whole share; provided that no election to have shares of
Stock withheld from an Award or submission of shares shall be effective with
respect to an Award which was transferred by a Participant in accordance with
the Plan.

SECTION 17

TERMINATION AND AMENDMENT

17.1. The Board may suspend, terminate, modify or amend the Plan, provided that
any amendment that would increase the aggregate number of shares which may be
issued under the Plan; materially increase the benefits accruing to Participants
under the Plan; modify Section 6.3(e) or materially modify the requirements as
to eligibility for participation in the Plan, shall be subject to the approval
of the Company’s stockholders, except that any such increase or modification
that may result from adjustments authorized by Section 13 does not require such
approval. No suspension, termination, modification or amendment of the Plan may
terminate a Participant’s existing Award or materially and adversely affect a
Participant’s rights under such Award without the Participant’s consent.

 

16